Citation Nr: 0615500	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from August 1950 to July 
1954.  The appellant is the veteran's surviving spouse.

At the time of his death, the veteran was service connected 
for (inter alia) traumatic arthritis of the right ankle and 
osteoarthritis of the left knee and low back.  The appellant 
claims (see June 2004 notice of disagreement) that the 
veteran fell and broke his hip on April 27, 2003, as a result 
of his service-connected ankle disability, that he was 
hospitalized after this fall, and that the fall eventually 
led to his death.  

The veteran's Certificate of Death indicates that the veteran 
died at home on May [redacted], 2003.  The immediate cause of death 
was noted as being a hip fracture.  The underlying cause of 
death was noted as being primary central nervous system 
lymphoma.  The private physician who treated the veteran for 
his lymphoma has written two letters stating that the 
veteran's service-connected ankle disability was a 
complicating factor in his death.  The same private 
physician's treatment notes state that in March 2003 the 
veteran reported balancing problems, bilateral ankle swelling 
and foot puffiness.  However, there are no treatment or 
hospitalization records in the claims file relating to the 
April 27, 2003 fall, and these should be sought.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  With any necessary help from the 
appellant, obtain the veteran's treatment 
and/or hospitalization records from April 
2003 to the time of the veteran's death, 
including those related directly to the 
April 27, 2003 fall.

2.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, provide the 
appellant and her representative with a 
supplemental statement of the case which 
discusses all pertinent regulations and 
summarizes the evidence.  Allow 
appropriate time for response and return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

